Citation Nr: 1533484	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-16 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for a heart disorder, claimed as ischemic heart disease, due to exposure to herbicides.

2.  Entitlement to an effective date prior to January 10, 2005, for the award of service connection for a mood disorder with depressive features.

3.  Entitlement to an initial rating higher than 30 percent for mood disorder with depressive features.

4.  Entitlement to a rating higher than 10 percent for residuals of knife wound to the right arm.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, with service in the Republic of Vietnam from January 30 to August 14, 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2011, May 2011, and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records included in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a heart disorder, increased ratings for a mood disorder with depressive features and residuals of knife wound to the right arm, and entitlement to a TDIU are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  On July 7, 2004, VA received the Veteran's original claim for service connection for depression; no formal or informal claim for service connection for such disorder was received prior to this date.

2.  A November 2004 rating decision denied service connection for depression; however, new and material evidence relevant to the claim was received within one year of the issuance of this rating decision.

3.  The RO readjudicated the claim in an August 2005 rating decision and again denied service connection for depression, which was appealed by the Veteran, and, ultimately, service connection for a mood disorder with depressive features was granted in a December 2010 Board decision.  In a February 2011 rating decision, the RO effectuated the award of service connection, effective January 10, 2005.

4.  The Veteran has pursued his claim of service connection for a psychiatric disorder, claimed as depression, continuously since he filed his original claim on July 7, 2004.


CONCLUSION OF LAW

The criteria for an effective date of July 7, 2004, but no earlier, for the grant of service connection for a mood disorder with depressive features are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § § 3.156(b); 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal of the earlier effective date for a mood disorder arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that all available service treatment records and post-service medical records have been obtained.  Additionally, in June 2015, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of the hearing is of record.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Notwithstanding any other section in this part, after VA issues a decision on a claim, if VA receives new and material evidence prior to the expiration of the appeal period, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Factual Background and Analysis

On July 7, 2004, the Veteran filed a claim for service connection for depression.  At that time, the Veteran made no specific contentions in support of his claim and did not otherwise indicate why he believed service connection was warranted for the disability.  The claim was initially denied in a November 2004 rating decision based on the absence of the disability shown during service or evidence indicating that the disorder was related to service.  

On January 10, 2005, the Veteran again requested service connection for depression and claimed the disability was due to combat or unemployability.  In February 2005, he requested that the RO obtain his VA treatment records.  After obtaining the Veteran's updated VA medical records, the RO continued the denial of the claim in an August 2005 rating decision.  In October 2005, the Veteran filed a notice of disagreement and subsequently perfected an appeal of the issue.  The Board granted the claim for service connection in a December 2010 decision.  In a February 2011 rating decision, the RO effectuated the award of service connection for the disability, effective from January 10, 2005, the date upon which the RO determined that the Veteran's claim was received.  The Veteran filed a notice of disagreement as to the January 2005 effective date, and this appeal followed.

After carefully reviewing the evidence, the Board finds that the Veteran's January 10, 2005, statement advancing specific allegations in support of his claim for service connection, constitutes new and material evidence received within one year of notice of the November 2004 rating decision.  As previously noted, at the time of the November 2004 rating decision the evidence did not include any allegations or statements from the Veteran explaining why he believed service connection was warranted for his psychiatric disability.  It was not until his January 10, 2005 statement, submitted within a year of the November 2004 rating decision, that he advanced specific theories of entitlement for service connection, and thus, provided a more complete picture as to the circumstances from which he alleged his psychiatric disability originated.  His statement in this regard had not been previously considered and relates to an unestablished fact necessary to substantiate the claim.  By virtue of the receipt of the Veteran's January 2005 statement, VA was in receipt of new and material evidence within one year of a rating decision addressing depression and, therefore, this evidence relates back to the July 2004 claim.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).

Based on receipt of this new and material evidence within one year of the November 2004 rating decision, the matter was reconsidered in August 2005.  38 C.F.R. § 3.156(b).  However, in October 2005, the Veteran filed a timely notice of disagreement as to the November 2004 denial of the underlying service connection claim.  Therefore, the November 2004 rating decision remained pending.  The Veteran subsequently appealed the claim and service connection for a mood disorder with depressive features was ultimately granted.  See 38 C.F.R. §§ 20.201, 20.302.  Given these facts, and that the Veteran has pursued his claim from the time that he first filed for service connection, the proper effective date in this case is July 7, 2004, the date upon which the Veteran first filed his claim for service connection. 

However, an effective date prior to July 7, 2004, is not warranted for the grant of service connection for a mood disorder with depressive features because no claim was filed prior to that date.  The Veteran does not contend otherwise.

Accordingly, an effective date of July 7, 2004, but not earlier, is warranted for the award of service connection for a mood disorder with depressive features.  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An earlier effective date of July 7, 2004, but no earlier, for the award of service connection for a mood disorder with depressive features is granted.


REMAND

Additional development is needed before a decision can be reached with regard to the remaining claims on appeal.

The Board initially finds that a remand is needed in this case in order to obtain all outstanding medical records pertinent to the Veteran's claims, to include his pertinent VA medical records from the VA medical center (VAMC) in Memphis, Tennessee dated from December 2013 to the present.  38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Service connection for a Heart Disorder

The Veteran seeks service connection for a heart disorder claimed as due to in-service exposure to herbicides during his service in Vietnam.

As an initial matter, the record reflects that the Veteran served in Vietnam from January to August 1969; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure. 75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  Therefore, service connection would be warranted in this case for diagnosed ischemic heart disease.

The Veteran's claim for service connection for a heart disorder was initially denied in a May 2007 rating decision.  In May 2011, RO conducted a special review of the Veteran's claim file pursuant to Nehmer v. United States Department of Veteran's Affairs, but again denied the claim based on a finding that ischemic heart disease had not been diagnosed.   No VA examination was conducted. 

Although a diagnosed cardiovascular disease, to include ischemic heart disease, is not currently shown in the evidence of record, VA medical records indicate that the Veteran is at risk for developing coronary artery disease.  Moreover, objective medical findings revealed an abnormal EKG and a diagnosis of sinus bradycardia in January 2013.  The Veteran has also reported having chest pain, fatigue, and shortness of breath.  As the Veteran is presumed exposed to herbicides, and because VA regulations have determined that ischemic heart disease is presumptively associated with herbicide exposure, the Board finds he must be afforded a VA examination and an opinion is required to determine if the Veteran currently has ischemic heart disease.  The VA examiner must also determine whether any other cardiovascular conditions are present and, if so, must assess whether any diagnosed disability is related to the Veteran's active duty service, to include to in-service exposure to herbicides.


Increased Rating for Mood Disorder with Depressive Features

The Veteran was last afforded a VA examination to determine the severity of his service-connected mood disorder with depressive features in May 2012.  VA medical records dated since that time in May 2015 indicate a possible worsening of his psychiatric symptoms, as he now reports a history of having suicidal thoughts. Given that the most recent examination is over three years old, along with the evidence indicating possible increased symptomatology, the Board finds that the May 2012 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected psychiatric disability.  As the evidence of record is otherwise insufficient to assess the current severity of this disability, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veteran informed VA that he has been awarded disability benefits from the Social Security Administration (SSA) due to a mental health condition.  On remand, the RO must obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records).  

Increased Rating for Residuals of Stab Wound to Right Arm

With respect to his claim of entitlement to rating in excess of 10 percent for residuals of a stab wound to the right arm, the medical evidence suggests that the Veteran's disability may have worsened since it was last assessed during a May 2012 VA general medical examination.  Specifically VA medical records dated in June and August of 2013 collectively reflect the Veteran's reports of neurological symptoms (itching) in his right arm, right arm pain down to his elbow, and increased pain in his bicep when he tries to raise his arm.  A March 2013 record documents his report of a decreased ability to lift or use his right arm for normal daily activities.  In light of the recent medical evidence suggesting a worsening of his symptomatology, coupled with the lack of sufficient medical evidence reflecting the current severity of the disability, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination for his right arm disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see Green, 1 Vet. App. at 124.

TDIU

As for the Veteran's remaining claim, the Board finds that the claim for a TDIU is inextricably intertwined with the service connection and increased rating claims, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes that if the Veteran does not meet the schedular requirements for consideration of TDIU on a schedular basis after the intertwined issues have been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain all outstanding VA medical records and private records identified by the Veteran as pertinent to the claims on appeal, to include the pertinent medical records from the Memphis VAMC from December 2013 to the present.

2.  The Veteran must also be afforded the appropriate VA cardiovascular examination to determine whether any diagnosed cardiovascular condition, to include ischemic heart disease, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies as deemed necessary by the VA examiner must be accomplished, to include an electrocardiogram and an echocardiographic stress test.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

If ischemic heart disease is diagnosed, no medical opinion regarding its etiology is required.  However, if any other cardiovascular condition is diagnosed, the examiner must provide an opinion regarding its etiology. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (a 50 percent probability or more) that any currently or previously diagnosed cardiovascular condition is related to the Veteran's active duty service, to include as due to exposure to herbicides.

A complete rationale for all opinions must be provided and the examiner must include a discussion of the specific evidence on which the opinion is based.  If the VA examiner is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The Veteran must also be afforded the appropriate VA examination to determine the current severity of his service-connected psychiatric disorder.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The Board requests that the examiner encourage the Veteran to be forthright in discussing the symptoms of his psychological disorder and how these symptoms have affected his daily life.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric disorder symptoms to include:  affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

4.  The Veteran must also be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a knife wound to the right arm.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the service-connected residuals of knife wound to the right arm disability.  Findings must include assessments of any associated weakness and neurological symptoms as objectively found.  To the extent possible, the examiner should distinguish all symptomatology associated with the right arm residual knife wound disability from those attributable to any other service-connected or nonservice-connected disorder.  
  
The examiner must provide complete rationale for all conclusions reached.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).   A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  The RO should undertake any additional development deemed necessary.

8.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


